DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Official Notice
Applicant is advised that Official Notice was taken in the Non-Final mailed on 2/12/20 and the Final mailed on 6/15/20 and the applicant did not traverse the Official Notice at either time. Thus the Official Notice “that it is known in the art to move an application needle up and down during application to bring the application material into contact with the application surface” is admitted prior art.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al. (US PG Pub 2010/0277742; hereafter ‘742) in view of Weisstein (Eric Weisstein, archive.lib.msu.edu/crcmath/math/math/s/s570.htm, 5/26/1999; last visited 2/6/20; hereafter Weisstein) and Teachingmath (Teachingmath, http://teachingmath.info/pie.htm, 7/9/2009; hereafter Teachingmath). As evidenced by Merriam-Webster Dictionary’s definition of “square” (see https://www.merriam-webster.com/dictionary/square).
Claim 1: ‘742 is directed towards measuring the volume of a liquid droplet on a surface (i.e. measuring the volume of a micro projection; see title, abstract, & claim 33), comprising:
measuring a three-dimensional shape of the micro projection using white-light interferometry (‘742 discloses an analyzer comprising a source and detector, abstract; in which the source is a white LED (i.e. white light), ¶ 144; which forms an interferometer arrangement, ¶s 29; in which the geometry and volume of the drops are measured, ¶ 127 & 182).
The shape of the droplet is a spherical cap (see Figs. 1, 2, 13, 18, 19, & 21-24).
 ‘742 does not disclose how to calculate the volume of the drop based on the geometry of the drop.
However, Weisstein, which is directed towards Spherical Caps (title) discloses that the volume of a spherical cap is derived by measuring the 3D shape of the cap including a height of the cap, calculating a height of a reference plane using the height and radius of the cap (the center of the sphere, page 1), extracting a portion beyond the reference plane as a projection top portion of the spherical cap (see shaded region of the figure on page 1), determining a height of the extracted projection top portion by subtracting the height of the reference plane from the height of the image (h, Fig, pg 1), determining a diameter of the slice at the reference plane (a, Fig., pg 1) and then calculating the volume of the spherical cap based on the height of the extracted top portion and the diameter (see equations 1-5, pg 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Weisstein into the process of ‘742 because the method of 
Weisstein does not teach determining the diameter of the slice at the reference place is performed by determining, as a diameter, any one of a lateral dimension, a longitudinal dimension, and an average of the lateral dimension and the longitudinal dimension of a circumscribed quadrangle of an area that includes 1) the projection top portion and 2) a region located between the projection top portion and the reference plane, the region including or being in contact with the projection top portion.
However, Teachingmath, which is directed towards understanding the area and circumference of a circle (title, the Examiner notes that the slice of the spherical cap at the reference plane is a circle) teaches:
Draw a circle. Now draw a square just surrounding the circle…Okay, let’s do a formula. The line from one side of the circle to the other is called the diameter. It is usually abbreviated as d. So: 1.The length of the side of the square is also d. See §Area of a Circle, pg 1.
I.e. Teachingmath teaches to circumscribing a square (a quadrangle) around the circle and that the side of the quadrangle is the diameter of the circle and as evidenced by the definition for a square, a square is a rectangle with all four sides equal (see https://www.merriam-webster.com/dictionary/square). Thus, Teachingmath teaches determining, as a diameter, an average of a lateral dimension (one side of the square) and a longitudinal dimension (a perpendicular side of the square) of an area that 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the teachings of Teachingmath for determining/detecting the diameter of the region located between the projection top portion and the reference plane of the combination because it is a known means for determining the diameter of a circle and thus would have been suitable as a means for detecting the diameter of the slice at the reference plane during the process.
The combination does not explicitly teach “when the volume calculated in the calculating the volume of the micro projection is smaller than a threshold value, repeatedly applying the liquid material until the number of times of application exceeds the specified number of times. 
However, given that the combination teaches measuring the volume and geometry and monitoring the shape of the droplets while adding more liquid to the droplet it is apparent that the combination reads on the limitation. 
Claim 2: The region located between the projection top portion and the reference plane is a height-undetected portion being in contact with the projection top portion (the plane lies above or below the center of the sphere, see R-h, Fig., pg 1 and abstract, Weisstein).
Claim 3: The region located between the projection top portion and the reference plane is a height detected portion lower than the reference plane, the height-detected 
Claims 4, 9, & 10: The maximum height of the projection top portion is detected (Fig, pg 1, Weisstein).
Claims 5, 11, & 12: The detecting the height of the extracted projection top portion of the microprojection includes detecting, as the height of the projection top portion, an average height or a median value of a highest portion of the projection top portion and a portion near the highest portion (Fig, pg 1, Weisstein).
Claims 6 & 13-16: The micro projection is a liquid droplet adhering to a substrate (claim 33, ‘742).
Claim 7: The liquid droplet is a liquid droplet formed on the substrate by a dispenser (¶ 136, ‘742).
Claim 8: : ‘742 discloses a method of applying a liquid material, by causing a liquid material to adhere to a tip portion of an application needle (see Fig. 17), arranging the application needle at a predetermined position above an object (Fig. 17), and applying the liquid material onto the object, to form a liquid material layer made of the liquid material (Fig. 17 & ¶s 135-137), the method comprising:
measuring a three-dimensional shape of the micro projection using white-light interferometry (‘742 discloses an analyzer comprising a source and detector, abstract; in which the source is a white LED (i.e. white light), ¶ 144; which forms an interferometer arrangement, ¶s 29; in which the geometry and volume of the drops are measured, ¶ 127 & 182).
The shape of the droplet is a spherical cap (see Figs. 1, 2, 13, 18, 19, & 21-24).

However, Weisstein, which is directed towards Spherical Caps (title) discloses that the volume of a spherical cap is derived by measuring the 3D shape of the cap including a height of the cap, calculating a height of a reference plane using the height and radius of the cap (the center of the sphere, page 1), extracting a portion beyond the reference plane as a projection top portion of the spherical cap (see shaded region of the figure on page 1), determining a height of the extracted projection top portion by subtracting the height of the reference plane from the height of the image (h, Fig, pg 1), determining a diameter of the slice at the reference plane (a, Fig., pg 1) and then calculating the volume of the spherical cap based on the height of the extracted top portion and the diameter (see equations 1-5, pg 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Weisstein into the process of ‘742 because the method of calculating the volume of a spherical cap is a known method for calculating the volume of the spherical cap (micro projection) of ‘742 and would have predictably obtained the desired result.
Weisstein does not teach determining the diameter of the slice at the reference place is performed by determining, as a diameter, any one of a lateral dimension, a longitudinal dimension, and an average of the lateral dimension and the longitudinal dimension of a circumscribed quadrangle of an area that includes 1) the projection top portion and 2) a region located between the projection top portion and the reference plane, the region including or being in contact with the projection top portion.

Draw a circle. Now draw a square just surrounding the circle…Okay, let’s do a formula. The line from one side of the circle to the other is called the diameter. It is usually abbreviated as d. So: 1.The length of the side of the square is also d. See §Area of a Circle, pg 1.
I.e. Teachingmath teaches to circumscribing a square (a quadrangle) around the circle and that the side of the quadrangle is the diameter of the circle and as evidenced by the definition for a square, a square is a rectangle with all four sides equal (see https://www.merriam-webster.com/dictionary/square). Thus, Teachingmath teaches determining, as a diameter, an average of a lateral dimension (one side of the square) and a longitudinal dimension (a perpendicular side of the square) of an area that includes a circle (the slice of the spherical cap at the reference plane in which the diameter (D) is equal to length (L) and width (W) of the square wherein L=W and thus D=(L+W)/2=L=D).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the teachings of Teachingmath for determining/detecting the diameter of the region located between the projection top portion and the reference plane of the combination because it is a known means for determining the diameter of a circle and thus would have been suitable as a means for detecting the diameter of the slice at the reference plane during the process.

However, given that the combination teaches measuring the volume and geometry and monitoring the shape of the droplets while adding more liquid to the droplet it is apparent that the combination reads on the limitation. 
The combination does not teach moving down and up the application needle during the application period.
The Examiner takes Official Notice that it is known in the art to move an application needle up and down during application to bring the application material into contact with the application surface.
It would have been obvious to one of ordinary skill in the art at the time of filing to move the application needle up and down during the application of the liquid material because it is recognized in the art as a means for bringing the liquid material into contact with the coating surface.
Though the combination does not explicitly teach that the height at which the first peak of the envelope of the interference light intensity is detected and the height of the reference plane are determined using the white-light interferometry and subtracting the height of the reference plane from the height at which the first peak of the envelope of the interference light intensity is detected, the same technique is used to measure the heights and extract the reference plane height and thus it is apparent that the combination teaches the claim limitations.

‘742 does not teach that a computer performs every step.
It would have been obvious to one of ordinary skill in the art at the time of filing to perform each step with a computer because it is prima facie obvious to automate a manual activity and ‘742 teaches that a computer can be used during the process. MPEP § 2144.04(III).
Allowable Subject Matter
Claim 17 is allowed.
The Examiner notes that there are teachings in the prior art of white light interferometry to generate a first image as claimed but there is no teaching or suggestion in the prior art of generating the claimed second and third image and then identifying the diameter of the projection using the third image as claimed. Thus, the claim is allowable over the prior art when considered with all the limitations.
Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive.
In regards to applicant’s statement “Teachingmath is understood to define diameter d as ‘[t]he line from one side of the circle to the other,’ wherein the diameter d may be ‘[t]he length of the side of the square’”; the Office does not agree that Teachingmath discloses that the diameter “may” be the length of the square but instead Teachingmath states “[t]he length of the side of the square is also d” and thus Teachingmath teaches that a circle can be circumscribed by a square, which is a 
In regards to applicant’s argument that detecting the length of the side of a square circumscribing an area including the projection top portion and region located between the projection top portion and the reference plane does not read on “detecting, as a diameter, an average of a lateral dimension and a longitudinal dimension of a circumscribed quadrangle”; the Office does not find this argument convincing because as discussed above, Merriam-Webster defines a square as a rectangle (i.e. a quadrangle) with four equal sides and thus the diameter (d) as taught by Teachingmath is equal to the lateral dimension (L) and the longitudinal dimension (W) which are equal to each other because they are a sides of a square and thus d=L=W and d=(L+W)/2 and therefore the diameter is the average of the longitudinal and lateral dimensions of the quadrangle circumscribing the circle. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James M Mellott/           Primary Examiner, Art Unit 1712